Citation Nr: 1739783	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 

INTRODUCTION

The Veteran served on active duty in the Air Force from November 1952 to November 1956.
	
This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In May 2016, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

In August 2016, the matter was remanded for additional development, to include a VA examination.   The Veteran was afforded a VA examination in January 2017 in compliance with the remand.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The Veteran's allergic rhinitis, at worst, is productive of post nasal drainage, tearing of the eyes, and moderate hypertrophy of right and left turbinates; there is no indication of greater than 50 percent obstruction on both sides, complete obstruction on one side, or polyps.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a March 2014 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  The Board notes that in the August 2016 remand, it requested that the Veteran authorize the release of private records, specifically up to date records from ENT and Allergy Associates, LLP.  In October 2016, the RO sent the Veteran a letter requested that he complete form VA Form 21-4142.  To date, the Veteran has not completed the form.  The Board notes that "the duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2016).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Allergic Rhinitis

The Veteran contends that he is entitled to a rating in excess of 10 percent for allergic rhinitis because he experiences symptoms year round instead of just in the spring or summertime.  See Board Hearing Transcript, p. 5, 12-13.  Specifically, he endorses symptoms of congestion, blockage, a runny nose, dry and bleeding nose and red eyes.  Id.  

The Veteran's allergic rhinitis has been evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps.

Private treatment records from ENT and Allergy Associates indicate that the Veteran reported trouble with allergies and felt that his symptoms were related to fall, summer and spring seasons.  He endorsed symptoms of post nasal drainage and tearing.  On examination, he was found to have edema of the nasal mucosa; a deviated septum; and mild hypertrophy of the right and left turbinates.  He was diagnosed with allergic rhinitis and prescribed Singulair and Nasonex, which he reported improved symptoms.  No presence of polyps were noted.

The Veteran was afforded a VA examination in September 2014 where the examiner noted the Veteran's diagnoses of chronic sinusitis and allergic rhinitis.  The examiner noted that the Veteran did not have: (1) greater than 50 percent obstruction of the nasal passage on both sides; (2) complete obstruction on the right or left side due to rhinitis; (3) permanent hypertrophy of the nasal turbinates; (4) polyps; or (5) any granulomatous condition.   There was no evidence of scars or any loss of part of the nose.  A CT scan revealed mild paranasal sinus disease and a nasal endoscopy revealed normal results.  The examiner commented that the Veteran's allergic rhinitis had not progressed in severity and was well controlled with medical treatment.  

At the Board hearing, the Veteran testified that the examination was inadequate for rating purposes because the examiner didn't examine him, but merely talked to him.  In August 2016, the Board remanded the matter for a VA examination.  

Most recently, the Veteran was afforded a VA examination in January 2017 where the examiner noted the diagnosis of allergic rhinitis.  The examiner further noted that the Veteran did not have: (1) greater than 50 percent obstruction of the nasal passage on both sides; (2) complete obstruction on the right or left side due to rhinitis; (3) polyps; or (4) any granulomatous condition.  There was evidence of permanent hypertrophy of the nasal turbinates.  There was no evidence of scars or loss of part of the nose.  A CT revealed stable mild chronic sinusitis and a nasal endoscopy revealed hypertrophy of nasal turbinates.  

The Board credits the January 2017 examination report which provides the severity of the Veteran's rhinitis.  The examiner conducted a physical examination and also conducted appropriate diagnostic testing.  The Board further credits the private treatment records where the Veteran has been treated consistently.   The private records provide a variety of dates and the severity of the Veteran's disability over time.  Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent.  Such an evaluation contemplates the presence of polyps, which have not been shown on objective examination.  Further, the Veteran has not contended that he has polyps present.  Rather, he contends that his once seasonal rhinitis has progressed to all year round.  The Diagnostic Code for rhinitis does not discriminate between seasonal versus all year round symptoms.  The Veteran's current symptoms in fact do not rise to the level of a 10 percent rating under Diagnostic Code 6522.  The Veteran does not have greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  However, the Board will not disturb the 10 percent rating already in effect.  

The Board considered the applicability of other rating criteria that could afford the Veteran greater benefit.  In that regard, the January 2017 examination report shows evidence of permanent hypertrophy of turbinates, which were previously not present at the September 2014 examination.  Diagnostic Code 6523 (bacterial rhinitis) contemplates permanent hypertrophy of turbinates, but also requires the presence of greater than 50 percent obstruction of nasal passage, which the Veteran does not have.  Even if the Veteran did have blockage of greater than 50 percent in addition to his permanent hypertrophy, the corresponding 10 percent rating would afford the Veteran no greater benefit than he is already receiving.  Moreover, awarding a separate rating for bacterial rhinitis under Diagnostic Code 6523 would violate the prohibition against pyramiding of disabilities as set forth in 38 C.F.R. § 4.14 (2016).

Diagnostic Code 6504, pertaining to loss of part of, or scars of, the nose, is not warranted as the January 2017 examiner reported that the Veteran had no tissue loss, scarring, or deformity of the nose.  Additionally, there is no evidence that the Veteran has residuals of an injury to the pharynx, so Diagnostic Code 6521, which pertains to injuries of the pharynx, is also inapplicable.  The January 2017 examiner indicated that neither rhinoscleroma nor granulomatous rhinitis was present, thus Diagnostic Codes 6523 and 6524, respectively, are inapplicable.

In summary, the overall disability picture does not more nearly approximate the criteria for a rating in excess of 10 percent for allergic rhinitis.  The Board thus concludes that the currently assigned 10 percent rating for this disability, for the entire period on appeal, is appropriate.  38 U.S.C.A. § 5107 (b) (West 2015).

Lastly, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected allergic rhinitis prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  


ORDER

Entitlement to a rating in excess of 10 percent for allergic rhinitis is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


